Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 1 of 35




                      Exhibit B
      Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 2 of 35




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Chanel, Inc.,

                 Plaintiff,

 v.                                                Case No. 1:18-cv-10626-VSB

 The RealReal, Inc.,

                 Defendant.


                        DEFENDANT THE REALREAL’S
                 OBJECTIONS AND RESPONSES TO PLAINTIFF’S
           FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT

        In accordance with Federal Rules of Civil Procedure 34, Defendant The RealReal, Inc.

(“TRR”) by its attorneys, Paul, Weiss, Rifkind, Wharton & Garrison LLP, and King & Spalding

LLP, hereby submits these Responses and Objections to Plaintiff’s first set of Requests for

Production (the “Requests”).

                                   GENERAL STATEMENT

        TRR’s responses are made subject to and without waiver of any questions or objections as

to the competency, relevancy, materiality, privilege, or admissibility as evidence or for any other

purpose, of any of the information referred to or of the responses given herein, or of the subject

matter thereof in any proceeding, including the trial of this action or any other subsequent

proceeding, and said responses are made specifically subject to the right to object to any

proceeding involving or relating to the subject matter of the Requests responded to herein.

        TRR has not completed its investigation of the facts related to this case. TRR responds to

these Requests based on its present knowledge, the documents and things presently in its

possession, and the analysis it has completed to date. TRR reserves the right: (1) to rely on facts,

documents, or evidence that subsequently come to TRR’s attention; (2) to assert additional
    Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 3 of 35




objections or supplement these responses should TRR discover additional information or grounds

for objection; and (3) to supplement or amend these responses at any time. TRR’s responses are

not intended to waive or prejudice any rights or objections TRR may assert now or at a future point

in this litigation. In particular, while TRR has raised privilege objections to the specific Requests

to which responsive documents are most likely to be privileged, TRR has not yet completed its

review of potentially responsive documents for privilege. The omission of a privilege objection

to a specific Request is not intended to waive any applicable privilege, and TRR will not produce

privileged documents. Moreover, TRR’s production of documents in response to the Requests

will be limited to those responsive, non-privileged documents that are reasonably accessible to

TRR and that can be identified by a reasonable search.

              OBJECTIONS TO THE DEFINITIONS AND INSTRUCTIONS

       1.      TRR objects to the definitions and instructions to the extent they impose obligations

greater than or different from those imposed by the Federal Rules of Civil Procedure, and/or the

local rules for the Southern District of New York. TRR will comply with the federal and local

rules in responding to the Requests.

       2.      TRR objects to the Requests to the extent they seek information protected by the

attorney-client privilege, the work product doctrine, or any other privilege, protection, or immunity

applicable under governing law. If TRR produces any privileged information, such production

will have been through inadvertence and shall not be deemed to waive or abridge any applicable

privilege as to that information.

       3.      TRR objects to the definition of “Defendant” or “TRR” as overbroad and seeking

information that is not within TRR’s possession, custody, or control and/or that is protected from

disclosure by the attorney-client privilege, the work product doctrine, or other applicable privilege



                                                 2
    Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 4 of 35




or immunity from discovery. TRR will construe the terms “Defendant” or “TRR” to mean The

RealReal, Inc., the named defendant in this case.

       4.      TRR objects to the definition of “TRR Website” the extent it seeks information that

is not within TRR’s possession, custody, or control.

       5.      TRR objects to the definition of “Person” to the extent it seeks to impose

obligations greater than or different from those imposed by the Federal Rules of Civil Procedure

and/or the meaning set forth in Local Civil Rule 26.3(c)(6).

       6.      TRR objects to the definition of “communication” as overbroad and seeking

information that is not within TRR’s possession, custody, or control and/or that is protected from

disclosure by the attorney-client privilege, the work product doctrine, or other applicable privilege

or immunity from discovery.

       7.      TRR objects to the definition of “identify” as overbroad and seeking information

that is not within TRR’s possession, custody, or control in that it seeks the “present or last known

address” and “the present or last known place of employment” of the persons described in the

Interrogatories.

       8.      TRR also objects to Plaintiffs’ definitions, instructions, and Requests to the extent

they seek information that is outside the scope of discovery in this matter as limited by the Court’s

Order Granting in Part TRR’s Motion to Dismiss. ECF No. 39.

                                           REQUESTS

REQUEST FOR PRODUCTION NO. 1:

    Documents and communications between Chanel and Defendant relating to Chanel,
CHANEL Trademarks and CHANEL-branded items.




                                                 3
    Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 5 of 35




RESPONSE TO REQUEST FOR PRODUCTION NO. 1:

       TRR objects to this Request as overly broad and unduly burdensome in that it seeks

documents that are in the possession of, and equally available to, Chanel. TRR further objects to

this Request as overbroad, unduly burdensome, and disproportionate to the needs of the case in

that it seeks the discovery of information that is not relevant to the live claims made or defenses

raised in this litigation. See Dkt. No. 39, Court’s Order on TRR’s Motion to Dismiss (dismissing

Counts One (trademark infringement under 15 U.S.C. § 1114(a)(1)), Four (false endorsement and

unfair competition under 15 U.S.C. §1125(a)(1)(A)), Six (violations of NY GBL § 349), and Seven

(violations of NY GBL § 350)) (hereinafter “MTD Order”).

       TRR will not produce documents responsive to this Request.

REQUEST FOR PRODUCTION NO. 2:

       Documents and communications concerning the use of CHANEL Trademarks in
connection with the offering for sale and sale of CHANEL-branded items by Defendant.

RESPONSE TO REQUEST FOR PRODUCTION NO. 2:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as overbroad, unduly

burdensome, and disproportionate to the needs of the case in that it seeks the discovery of

information that is not relevant to the live claims made or defenses raised in this litigation. See

MTD Order. Specifically, TRR’s use of Chanel’s trademarks is only relevant, at most, to the sale

of the Seven Handbags described in Paragraph 45 of Chanel’s First Amended Complaint

(hereinafter the “Seven Handbags”).

       Subject to and without waiving the foregoing objections, TRR states that it will conduct a

good faith effort to search for, identify, and produce responsive, non-privileged documents and




                                                4
    Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 6 of 35




communications in TRR’s possession, custody, or control concerning the use of Chanel

Trademarks in connection with the offering for sale and sale of the Seven Handbags.

REQUEST FOR PRODUCTION NO. 3:

    Documents and communications concerning Defendant’s offering for sale and sale of
CHANEL-branded items on or via the TRR Website and in its retail stores.

RESPONSE TO REQUEST FOR PRODUCTION NO. 3:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as vague and

ambiguous because the phrase “offering for sale” and the term “sale” are broad and capable of

multiple interpretations. TRR further objects to this Request as overbroad, unduly burdensome,

and disproportionate to the needs of the case in that it seeks the discovery of information that is

not relevant to the live claims made or defenses raised in this litigation. See MTD Order.

Specifically, TRR’s offering for sale or sale of Chanel-branded items is only relevant, at most,

with respect to the sale of the Seven Handbags. TRR will interpret this Request as seeking

documents and communications concerning TRR’s offering for sale and sale of the Seven

Handbags on or via TRR’s Website and in its retail stores.

       Subject to and without waiving the foregoing objections, TRR states that it will conduct a

good faith effort to search for, identify, and produce responsive, non-privileged documents and

communications in TRR’s possession, custody, or control concerning the offering for sale and sale

of the Seven Handbags on or via TRR’s website and in its retail stores.

REQUEST FOR PRODUCTION NO. 4:

      Documents and communications concerning Defendant’s acquisition, purchase or buying
of CHANEL-branded items.




                                                5
    Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 7 of 35




RESPONSE TO REQUEST FOR PRODUCTION NO. 4:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR also objects to this Request as cumulative and

unduly burdensome to the extent it is duplicative of at least Request No. 5. TRR further objects

to this Request as overbroad, unduly burdensome, and disproportionate to the needs of the case in

that it seeks the discovery of information that is not relevant to the live claims made or defenses

raised in this litigation. See MTD Order. To the extent this Request seeks documents concerning

TRR’s acquisition, purchase, or buying of the Seven Handbags, TRR further objects to this

Request on the grounds that it seeks highly sensitive, confidential, and proprietary commercial

information, production of which would impose an undue burden on TRR that outweighs any

potential probative value.

       TRR will not produce documents responsive to this Request.

REQUEST FOR PRODUCTION NO. 5:

       Documents and communications relating to the sources and acquisition of the CHANEL-
branded items advertised, marketed and sold on the TRR Website and in Defendant’s retail stores.

RESPONSE TO REQUEST FOR PRODUCTION NO. 5:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR also objects to this Request as cumulative and

unduly burdensome to the extent it is duplicative of at least Request No. 4. TRR further objects

to this Request as overbroad, unduly burdensome, and disproportionate to the needs of the case in

that it seeks the discovery of information that is not relevant to the live claims made or defenses

raised in this litigation. See MTD Order. TRR further objects to this Request on the grounds that

it seeks highly sensitive, confidential, and proprietary commercial information, production of

which would impose an undue burden on TRR that outweighs any potential probative value.


                                                6
    Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 8 of 35




       TRR will not produce documents responsive to this Request.

REQUEST FOR PRODUCTION NO. 6:

        Documents and communications concerning Defendant’s online and offline marketing and
advertising of CHANEL-branded items, including but not limited to, website listings and/or
postings and online and offline promotional and marketing flyers and/or advertisements distributed
to customers and other third-parties.

RESPONSE TO REQUEST FOR PRODUCTION NO. 6:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as overbroad, unduly

burdensome, and disproportionate to the needs of the case in that it seeks the discovery of

information that is not relevant to the live claims made or defenses raised in this litigation. See

MTD Order. Specifically, TRR’s marketing and advertising of Chanel-branded

        is only relevant, at most, with respect to the Seven Handbags. TRR will interpret this

Request as seeking documents and communications concerning TRR’s marketing and advertising

of the Seven Handbags.

       Subject to and without waiving the foregoing objections, TRR states that it will conduct a

good faith effort to search for, identify, and produce responsive, non-privileged documents and

communications in TRR’s possession, custody, or control concerning TRR’s marketing and

advertising of the Seven Handbags.

REQUEST FOR PRODUCTION NO. 7:

        Documents and communications relating to Defendant’s advertisement, packaging,
labeling or promotion and/or marketing of CHANEL-branded items.

RESPONSE TO REQUEST FOR PRODUCTION NO. 7:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as vague and

ambiguous because the terms “packaging” and “labeling” are capable of multiple interpretations.

                                                7
    Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 9 of 35




TRR further objects to this Request as overbroad, unduly burdensome, and disproportionate to the

needs of the case in that it seeks the discovery of information that is not relevant to the live claims

made or defenses raised in this litigation. See MTD Order. Specifically, TRR’s marketing and

advertising of Chanel-branded items is only relevant, at most, with respect to the Seven Handbags.

TRR will interpret this Request as seeking documents and communications concerning TRR’s

advertisement and marketing of the Seven Handbags.

       Subject to and without waiving the foregoing objections, TRR states that it will conduct a

good faith effort to search for, identify, and produce responsive, non-privileged documents in

TRR’s possession, custody, or control relating to TRR’s advertisement and/or marketing of the

Seven Handbags.

REQUEST FOR PRODUCTION NO. 8:

        Documents and communications between Defendant and consumers and/or third-party
retailers relating to the advertising, offering for sale, sale and distribution of CHANEL-branded
items, including, but not limited to, communications relating to quality, genuineness and source of
the CHANEL-branded items.

RESPONSE TO REQUEST FOR PRODUCTION NO. 8:

       TRR objects to this Request as vague and ambiguous because the terms “quality,” “offering

for sale,” “sale,” and “genuineness” are capable of multiple interpretations. TRR further objects

to this Request as overbroad, unduly burdensome, and disproportionate to the needs of the case in

that it seeks the discovery of information that is not relevant to the live claims made or defenses

raised in this litigation. See MTD Order. Specifically, documents concerning the sources of TRR’s

Chanel-branded products are only relevant, at most, with respect to the Seven Handbags. TRR

will interpret this Request as seeking documents and communications between TRR and/or third-

party retailers concerning the quality, authenticity, and acquisition of the Seven Handbags.




                                                  8
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 10 of 35




       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents and

communications in TRR’s possession, custody, and control between TRR and/or third-party

retailers concerning the quality, authenticity, and acquisition of the Seven Handbags.

REQUEST FOR PRODUCTION NO. 9:

       Documents and communications concerning Defendant’s review, analysis and
authentication of CHANEL-branded items.

RESPONSE TO REQUEST FOR PRODUCTION NO. 9:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as cumulative and

unduly burdensome to the extent it is duplicative of at least Requests Nos. 23, 24, 25, 26, and 35.

TRR further objects to this Request as overbroad, unduly burdensome, and disproportionate to the

needs of the case in that it seeks the discovery of information that is not relevant to the live claims

made or defenses raised in this litigation. See MTD Order. TRR will interpret this Request as

seeking documents sufficient to demonstrate TRR’s authentication of Chanel-branded handbags.

       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents in TRR’s

possession, custody, or control sufficient to demonstrate TRR’s authentication process for Chanel-

branded handbags.

REQUEST FOR PRODUCTION NO. 10:

        Documents and communications relating to notifications or complaints received by TRR
pertaining to CHANEL-branded items sold by TRR being inauthentic, counterfeit, fake, or
otherwise non-genuine or believed to be inauthentic, counterfeit, fake, or otherwise non-genuine.




                                                  9
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 11 of 35




RESPONSE TO REQUEST FOR PRODUCTION NO. 10:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as cumulative and

unduly burdensome to the extent it is duplicative of at least Requests Nos. 20 and 21. TRR further

objects to this Request as overbroad because the term “notifications” and the catch-all phrases

“otherwise non-genuine” and “or believed to be…otherwise non-genuine” are ambiguous and

capable of multiple interpretations. TRR also objects to this Request to the extent it seeks

documents that Chanel has obtained and that are therefore in the possession of, and equally

available to, Chanel. See, e.g., First Amended Complaint ¶ 62. TRR further objects to this Request

as overbroad, unduly burdensome, and disproportionate to the needs of the case in that it seeks the

discovery of information that is not relevant to the live claims made or defenses raised in this

litigation. See MTD Order.

       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents in TRR’s

possession, custody, or control sufficient to show customer feedback regarding Chanel-branded

products sold by TRR.

REQUEST FOR PRODUCTION NO. 11:

       Documents and communications relating to acquisition, offer or sale, advertisement,
marketing and sale of Chanel Pink Patent Flap Bag described in FAC Paragraph 45 and Exhibit E.

RESPONSE TO REQUEST FOR PRODUCTION NO. 11:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request to the extent it seeks

documents relating to the “origin” and “acquisition” of the referenced Handbag as overbroad,

unduly burdensome, and disproportionate to the needs of the case on the grounds that it seeks


                                                 10
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 12 of 35




highly sensitive, confidential, and proprietary commercial information, production of which would

impose an undue burden on TRR that outweighs any potential probative value.

       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents and

communications in TRR’s possession, custody, or control.

REQUEST FOR PRODUCTION NO. 12:

        Documents and communications relating to origin, acquisition, offer or sale,
advertisement, marketing and sale of Chanel Purple Quilted Flap Bag described in FAC Paragraph
45 and Exhibit E.

RESPONSE TO REQUEST FOR PRODUCTION NO. 12:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request to the extent it seeks

documents relating to the “origin” and “acquisition” of the referenced Handbag as overbroad,

unduly burdensome, and disproportionate to the needs of the case on the grounds that it seeks

highly sensitive, confidential, and proprietary commercial information, production of which would

impose an undue burden on TRR that outweighs any potential probative value.

       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents and

communications in TRR’s possession, custody, or control.

REQUEST FOR PRODUCTION NO. 13:

        Documents and communications relating to origin, acquisition, offer or sale,
advertisement, marketing and sale of Chanel Black Hobo Bag described in FAC Paragraph 45 and
Exhibit E.

RESPONSE TO REQUEST FOR PRODUCTION NO. 13:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request to the extent it seeks

                                                 11
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 13 of 35




documents relating to the “origin” and “acquisition” of the referenced Handbag as overbroad,

unduly burdensome, and disproportionate to the needs of the case on the grounds that it seeks

highly sensitive, confidential, and proprietary commercial information, production of which would

impose an undue burden on TRR that outweighs any potential probative value.

       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents and

communications in TRR’s possession, custody, or control.

REQUEST FOR PRODUCTION NO. 14:

        Documents and communications relating to origin, acquisition, offer or sale,
advertisement, marketing and sale of Chanel Classic Black Flap Bag described in FAC Paragraph
45 and Exhibit E.

RESPONSE TO REQUEST FOR PRODUCTION NO. 14:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request to the extent it seeks

documents relating to the “origin” and “acquisition” of the referenced Handbag as overbroad,

unduly burdensome, and disproportionate to the needs of the case on the grounds that it seeks

highly sensitive, confidential, and proprietary commercial information, production of which would

impose an undue burden on TRR that outweighs any potential probative value.

       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents and

communications in TRR’s possession, custody, or control.




                                                 12
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 14 of 35




REQUEST FOR PRODUCTION NO. 15:

        Documents and communications relating to origin, acquisition, offer or sale,
advertisement, marketing and sale of Chanel Black Flap with Handle Bag described in FAC
Paragraph 45 and Exhibit E.

RESPONSE TO REQUEST FOR PRODUCTION NO. 15:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request to the extent it seeks

documents relating to the “origin” and “acquisition” of the referenced Handbag as overbroad,

unduly burdensome, and disproportionate to the needs of the case on the grounds that it seeks

highly sensitive, confidential, and proprietary commercial information, production of which would

impose an undue burden on TRR that outweighs any potential probative value.

       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents and

communications in TRR’s possession, custody, or control.

REQUEST FOR PRODUCTION NO. 16:

        Documents and communications relating to origin, acquisition, offer or sale,
advertisement, marketing and sale of Chanel Black Chevron Tote Bag described in FAC Paragraph
45 and Exhibit E.

RESPONSE TO REQUEST FOR PRODUCTION NO. 16:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request to the extent it seeks

documents relating to the “origin” and “acquisition” of the referenced Handbag as overbroad,

unduly burdensome, and disproportionate to the needs of the case on the grounds that it seeks

highly sensitive, confidential, and proprietary commercial information, production of which would

impose an undue burden on TRR that outweighs any potential probative value.




                                                 13
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 15 of 35




       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents and

communications in TRR’s possession, custody, or control.

REQUEST FOR PRODUCTION NO. 17:

        Documents and communications relating to origin, acquisition, offer or sale,
advertisement, marketing and sale of Chanel Naked Flap Bag described in FAC Paragraph 45 and
Exhibit E.

RESPONSE TO REQUEST FOR PRODUCTION NO. 17:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request to the extent it seeks

documents relating to the “origin” and “acquisition” of the referenced Handbag as overbroad,

unduly burdensome, and disproportionate to the needs of the case on the grounds that it seeks

highly sensitive, confidential, and proprietary commercial information, production of which would

impose an undue burden on TRR that outweighs any potential probative value.

       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents and

communications in TRR’s possession, custody, or control.

REQUEST FOR PRODUCTION NO. 18:

        Documents and communications relating to the development, evaluation and/or approvals
of Defendant’s advertised claim that the items Defendant offers for sale and sells are “100% the
real thing.”

RESPONSE TO REQUEST FOR PRODUCTION NO. 18:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR objects to this Request as cumulative and unduly

burdensome to the extent it is duplicative of at least Request No. 19. TRR further objects to this

Request as vague and ambiguous in that the phrase “advertised claim” is capable of multiple

                                                 14
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 16 of 35




interpretations. TRR further objects to this Request as overbroad, unduly burdensome, and

disproportionate to the needs of the case in that it seeks the discovery of information that is not

relevant to the live claims made or defenses raised in this litigation. See MTD Order. Specifically,

TRR’s marketing or advertising is only relevant, at most, with respect to the sale of the Seven

Handbags and TRR’s authentication of Chanel products. TRR will interpret this Request as

seeking documents and communications concerning TRR’s advertising of the Seven Handbags.

       Subject to and without waiving the foregoing objections, TRR states that it will conduct a

good faith effort to search for, identify, and produce responsive, non-privileged documents and

communications in TRR’s possession, custody, or control concerning TRR’s advertising of the

Seven Handbags and documents sufficient to demonstrate TRR’s authentication of Chanel

products.

REQUEST FOR PRODUCTION NO. 19:

        Documents and communications relating to evidence substantiating for Defendant’s
advertised claim that the items Defendant offers for sale and sells are “100% the real thing.”

RESPONSE TO REQUEST FOR PRODUCTION NO. 19:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR objects to this Request as cumulative and unduly

burdensome to the extent it is duplicative of at least Request No. 18. TRR objects to this Request

as vague and ambiguous because the phrase “evidence substantiating for” is confusing and capable

of multiple interpretations and the phrase “advertised claim” is capable of multiple interpretations.

TRR further objects to this Request as overbroad, unduly burdensome, and disproportionate to the

needs of the case in that it seeks the discovery of information that is not relevant to the live claims

made or defenses raised in this litigation. See MTD Order. Specifically, TRR’s marketing or

advertising is only relevant, at most, with respect to the sale of the Seven Handbags and TRR’s


                                                  15
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 17 of 35




authentication of Chanel products. TRR will interpret this Request as seeking documents and

communications concerning TRR’s advertising of the Seven Handbags.

       Subject to and without waiving the foregoing objections, TRR states that it will conduct a

good faith effort to search for, identify, and produce responsive, non-privileged documents and

communications in TRR’s possession, custody, or control concerning TRR’s advertising of the

Seven Handbags and documents sufficient to demonstrate TRR’s authentication of Chanel

products.

REQUEST FOR PRODUCTION NO. 20:

        Documents and communications relating to any customer and/or third party complaints or
other communications regarding CHANEL-branded items sold by Defendant.

RESPONSE TO REQUEST FOR PRODUCTION NO. 20:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as cumulative and

unduly burdensome to the extent it is duplicative of at least Requests Nos. 10 and 21. TRR also

objects to this Request to the extent it seeks documents that Chanel has obtained and that are

therefore in the possession of, and equally available to, Chanel. See, e.g., First Amended

Complaint ¶ 62. TRR further objects to this Request as overbroad, unduly burdensome, and

disproportionate to the needs of the case in that it seeks the discovery of information that is not

relevant to the live claims made or defenses raised in this litigation. See MTD Order. TRR will

interpret this Request as seeking documents sufficient to show customer communications

regarding Chanel-branded handbags sold by TRR.

       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents in TRR’s




                                                16
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 18 of 35




possession, custody, or control sufficient to show customer communications regarding Chanel-

branded handbags sold by TRR.

REQUEST FOR PRODUCTION NO. 21:

        Documents and communications relating to any customer and/or third party complaints or
other communications concerning any of Defendant’s advertised claims that the items Defendant
offers for sale and sells are “100% the real thing,” “real,” “real real,” and/or all genuine and/or
authentic.

RESPONSE TO REQUEST FOR PRODUCTION NO. 21:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as cumulative and

unduly burdensome to the extent it is duplicative of at least Request Nos. 10 and 20. TRR objects

to this Request to the extent it seeks documents that Chanel has obtained and that are therefore in

the possession of, and equally available to, Chanel. See, e.g., First Amended Complaint ¶ 62. TRR

further objects to this Request as overbroad, unduly burdensome, and disproportionate to the needs

of the case in that it seeks the discovery of information that is not relevant to the live claims made

or defenses raised in this litigation. See MTD Order. TRR will interpret this Request as seeking

documents sufficient to show customer communications regarding Chanel-branded handbags sold

by TRR.

       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents in TRR’s

possession, custody, or control sufficient to show customer communications regarding Chanel-

branded handbags sold by TRR.

REQUEST FOR PRODUCTION NO. 22:

       Documents and communications concerning Defendant’s policies, procedures and
processes relating to how Defendant identifies, obtains, acquires, accumulates, purchases,
merchandises and sells CHANEL-branded items.


                                                 17
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 19 of 35




RESPONSE TO REQUEST FOR PRODUCTION NO. 22:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this request as cumulative and

unduly burdensome to the extent it is duplicative of at least Requests Nos. 4 and 5. TRR objects

to this Request as overbroad and unduly burdensome because the terms “processes” and

“accumulates” are vague, ambiguous, and capable of multiple interpretations. TRR further objects

to this Request as overbroad, unduly burdensome, and disproportionate to the needs of the case in

that it seeks the discovery of information that is not relevant to the live claims made or defenses

raised in this litigation. See MTD Order. Specifically, TRR’s policies and procedures governing

how TRR sells Chanel-branded items are only relevant, at most, with respect to the sale of the

Seven Handbags. TRR will interpret this Request as seeking the policies and procedures governing

TRR’s sale of the Seven Handbags.

       Subject to and without waiving the foregoing objections, TRR states that it will conduct a

good faith effort to search for, identify, and produce responsive, non-privileged documents and

communications in TRR’s possession, custody, and control concerning policies and procedures

related to TRR’s sale of the Seven Handbags.

REQUEST FOR PRODUCTION NO. 23:

        Documents and communications concerning Defendant’s verification and authentication
policies, procedures and processes in connection with luxury-brand goods, including CHANEL-
branded items.

RESPONSE TO REQUEST FOR PRODUCTION NO. 23:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as cumulative and

unduly burdensome to the extent it is duplicative of at least Requests Nos. 9, 24, 25, and 35. TRR

objects to this Request as vague and ambiguous because the phrase “luxury-brand goods” is

                                                18
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 20 of 35




undefined and capable of multiple interpretations.        TRR further objects to this Request as

overbroad, unduly burdensome, and disproportionate to the needs of the case in that it seeks the

discovery of information that is not relevant to the live claims made or defenses raised in this

litigation. See MTD Order. Specifically, policies and procedures governing how TRR verifies

and authenticates luxury brand items other than Chanel-branded handbags are not relevant to

Chanel’s claims. TRR will interpret this Request as seeking documents sufficient to demonstrate

TRR’s authentication of Chanel-branded handbags.

       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents in TRR’s

possession, custody, or control sufficient to demonstrate TRR’s authentication process for Chanel-

branded handbags.

REQUEST FOR PRODUCTION NO. 24:

       Documents and communications concerning authentication conducted by Defendant’s
claimed “team of authentication experts”, including, but not limited to, the process(es) of
authenticating CHANEL-branded items.

RESPONSE TO REQUEST FOR PRODUCTION NO. 24:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as cumulative and

unduly burdensome to the extent it is duplicative of at least Requests Nos. 9, 23, 25, and 35. TRR

further objects to this Request as overbroad, unduly burdensome, and disproportionate to the needs

of the case in that it seeks the discovery of information that is not relevant to the live claims made

or defenses raised in this litigation. See MTD Order. TRR will interpret this Request as seeking

documents sufficient to demonstrate TRR’s authentication of Chanel-branded handbags.

       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents in TRR’s

                                                 19
    Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 21 of 35




possession, custody, or control sufficient to demonstrate TRR’s authentication process for Chanel-

branded handbags.

REQUEST FOR PRODUCTION NO. 25:

      Documents and communications relating to any authentication process or process elements
employed by Defendant specific to CHANEL-branded handbags.

RESPONSE TO REQUEST FOR PRODUCTION NO. 25:

        TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as cumulative and

unduly burdensome to the extent it is duplicative of at least Requests Nos. 9, 23, 24, 26, and 35.

TRR objects to this Request as vague and ambiguous because the phrase “process elements” is

undefined and capable of multiple interpretations. TRR further objects to this Request as

overbroad, unduly burdensome, and disproportionate to the needs of the case in that it seeks the

discovery of information that is not relevant to the live claims made or defenses raised in this

litigation.   See MTD Order.     TRR will interpret this Request as seeking documents and

communications sufficient to demonstrate TRR’s authentication of Chanel-branded handbags.

        Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents in TRR’s

possession, custody, or control sufficient to demonstrate TRR’s authentication process for Chanel-

branded handbags.

REQUEST FOR PRODUCTION NO. 26:

       Documents and communications relating to a “rigorous, brand-specific authentication
process” indicated in Defendant’s November 12, 2019 press release.

RESPONSE TO REQUEST FOR PRODUCTION NO. 26:

        TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as cumulative and

                                               20
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 22 of 35




unduly burdensome to the extent it is duplicative of at least Requests Nos. 18, 19, 23, 24, and 25.

TRR further objects to this Request as overbroad, unduly burdensome, and disproportionate to the

needs of the case in that it seeks the discovery of information that is not relevant to the live claims

made or defenses raised in this litigation. See MTD Order. TRR will interpret this Request as

seeking documents and communications sufficient to demonstrate TRR’s authentication of

Chanel-branded handbags.

       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents in TRR’s

possession, custody, or control sufficient to demonstrate TRR’s authentication process for Chanel-

branded handbags.

REQUEST FOR PRODUCTION NO. 27:

        Documents and communications relating to and/or substantiating the statement made in
Defendant’s November 12, 2019 press release that “sophisticated technology and training [] goes
into authenticating every item we sell on The RealReal.”

RESPONSE TO REQUEST FOR PRODUCTION NO. 27:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as cumulative and

unduly burdensome to the extent it is duplicative of at least Requests Nos. 26, 29 and 31. TRR

further objects to this Request as overbroad, unduly burdensome, and disproportionate to the needs

of the case in that it seeks the discovery of information that is not relevant to the live claims made

or defenses raised in this litigation. See MTD Order. TRR will construe this Request as seeking

documents and communications sufficient to demonstrate TRR’s authentication of Chanel-

branded handbags and TRR’s training of the authenticators who authenticated the Seven

Handbags.



                                                  21
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 23 of 35




       Subject to and without waiving the foregoing objections, TRR states that it will conduct a

good faith, reasonable effort to search for, identify, and produce responsive, non-privileged

documents in TRR’s possession, custody, or control responsive to this Request so construed.

REQUEST FOR PRODUCTION NO. 28:

       Documents and communications concerning Defendant’s hiring, qualifications, job
requirements, and regular work practice of Defendant’s purported authentication experts.

RESPONSE TO REQUEST FOR PRODUCTION NO. 28:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR objects to this Request as vague and ambiguous

because the phrases “job requirements” and “regular work practice” are capable of multiple

interpretations. TRR will construe this phrase to mean the day-to-day responsibilities of TRR’s

authentication experts. TRR further objects to this Request as overbroad, unduly burdensome, and

disproportionate to the needs of the case in that it seeks the discovery of information that is not

relevant to the live claims made or defenses raised in this litigation. See MTD Order. Specifically,

the hiring, qualifications, job requirements, and “regular work practice” of TRR’s authenticators

are only relevant, at most, with respect to the authenticators who authenticated the Seven

Handbags. TRR will construe this Request as seeking documents and communications relating to

the hiring, qualifications, and day-to-day responsibilities of the authenticators who authenticated

the Seven Handbags.

       Subject to and without waiving the foregoing objections, TRR states that it will conduct a

good faith, reasonable effort to search for, identify, and produce responsive, non-privileged

documents in TRR’s possession, custody, or control responsive to this Request so construed.

REQUEST FOR PRODUCTION NO. 29:

       Documents and communications concerning training provided to Defendant’s purported
authentication experts concerning the authentication of CHANEL-branded items.

                                                22
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 24 of 35




RESPONSE TO REQUEST FOR PRODUCTION NO. 29:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as overbroad, unduly

burdensome, and disproportionate to the needs of the case in that it seeks the discovery of

information that is not relevant to the live claims made or defenses raised in this litigation. See

MTD Order. Specifically, TRR’s training of its authentication experts is only relevant, at most,

with respect to the authenticators who authenticated the Seven Handbags. TRR will construe this

Request as seeking documents and communications sufficient to show TRR’s training of the

authenticators who authenticated the Seven Handbags.

       Subject to and without waiving the foregoing objections, TRR states that it will conduct a

good faith, reasonable effort to search for, identify, and produce responsive, non-privileged

documents in TRR’s possession, custody, or control responsive to this Request so construed.

REQUEST FOR PRODUCTION NO. 30:

       Documents and communications concerning Defendant’s hiring, qualifications, job
requirements, and regular work practices of Defendant’s copyrighters [sic].

RESPONSE TO REQUEST FOR PRODUCTION NO. 30:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR objects to this Request as vague and ambiguous

because the phrase “regular work practice” is capable of multiple interpretations. TRR will

construe this phrase to mean the day-to-day responsibilities of TRR’s copywriters. TRR further

objects to this Request as overbroad, unduly burdensome, and disproportionate to the needs of the

case in that it seeks the discovery of information that is not relevant to the live claims made or

defenses raised in this litigation. See MTD Order. Specifically, the hiring, qualifications, job

requirements, and “regular work practice” of TRR’s copywriters is only relevant, at most, with


                                                23
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 25 of 35




respect to the copywriters who reviewed the Seven Handbags. TRR will construe this Request as

seeking documents and communications sufficient to show the hiring, qualifications, and day-to-

day responsibilities of the copywriters who reviewed the Seven Handbags.

       Subject to and without waiving the foregoing objections, TRR states that it will conduct a

good faith, reasonable effort to search for, identify, and produce responsive, non-privileged

documents in TRR’s possession, custody, or control responsive to this Request so construed.

REQUEST FOR PRODUCTION NO. 31:

        Documents and communications concerning training provided to Defendant’s copyrighters
[sic] by Defendant regarding the authentication of CHANEL-branded items.

RESPONSE TO REQUEST FOR PRODUCTION NO. 31:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as overbroad, unduly

burdensome, and disproportionate to the needs of the case in that it seeks the discovery of

information that is not relevant to the live claims made or defenses raised in this litigation. See

MTD Order. Specifically, TRR’s training of its copywriters is only relevant, at most, with respect

to the copywriters who reviewed the Seven Handbags. TRR will construe this Request as seeking

documents and communications sufficient to show TRR’s training of the copywriters who

reviewed the Seven Handbags.

       Subject to and without waiving the foregoing objections, TRR states that it will conduct a

good faith, reasonable effort to search for, identify, and produce responsive, non-privileged

documents in TRR’s possession, custody, or control responsive to this Request so construed.

REQUEST FOR PRODUCTION NO. 32:

        Documents and communications concerning Defendant’s copyrighters’ [sic] work product
relating to CHANEL-branded items.



                                                24
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 26 of 35




RESPONSE TO REQUEST FOR PRODUCTION NO. 32:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR objects to this Request as overbroad and unduly

burdensome because the phrase “work product” is vague, ambiguous, and capable of multiple

interpretations. TRR further objects to this Request as overbroad, unduly burdensome, and

disproportionate to the needs of the case in that it seeks the discovery of information that is not

relevant to the live claims made or defenses raised in this litigation. See MTD Order. Specifically,

the work product of TRR’s copywriters is only relevant, at most, with respect to the work related

to the Seven Handbags.         TRR will construe this Request as seeking documents and

communications sufficient to show the copywriters’ work product related the Seven Handbags.

       Subject to and without waiving the foregoing objections, TRR states that it will conduct a

good faith, reasonable effort to search for, identify, and produce responsive, non-privileged

documents in TRR’s possession, custody, or control responsive to this Request so construed.

REQUEST FOR PRODUCTION NO. 33:

      Documents and communications concerning Defendant’s “Authentication & Brand
Compliance” employees in connection with or concerning any CHANEL-branded items.

RESPONSE TO REQUEST FOR PRODUCTION NO. 33:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as overbroad, unduly

burdensome, and disproportionate to the needs of the case in that it seeks the discovery of

information that is not relevant to the live claims made or defenses raised in this litigation. See

MTD Order. TRR will construe this Request as seeking documents and communications sufficient

to demonstrate TRR’s authentication of Chanel-branded handbags.




                                                25
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 27 of 35




       Subject to and without waiving the foregoing objections, TRR states that it will conduct a

good faith, reasonable effort to search for, identify, and produce responsive, non-privileged

documents in TRR’s possession, custody, or control responsive to this Request so construed.

REQUEST FOR PRODUCTION NO. 34:

      Documents and communications concerning Defendant’s internal “Faux and Tell”
document or document series and any CHANEL-branded items and/or CHANEL Trademarks.

RESPONSE TO REQUEST FOR PRODUCTION NO. 34:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as vague and

ambiguous because the phrase “document series” is capable of multiple interpretations. TRR

further objects to this Request as overbroad, unduly burdensome, and disproportionate to the needs

of the case in that it seeks the discovery of information that is not relevant to the live claims made

or defenses raised in this litigation. See MTD Order. TRR will interpret this Request as seeking

internal “Faux and Tell” documents that relate to Chanel-branded handbags.

       Subject to and without waiving the foregoing objections, TRR states that it will conduct a

good faith, reasonable effort to search for, identify, and produce responsive, non-privileged

documents in TRR’s possession, custody, or control responsive to this Request so construed.

REQUEST FOR PRODUCTION NO. 35:

       Documents and communications concerning authentication by Defendant of CHANEL-
branded items offered for sale or sold on the TRR Website and in Defendant’s retail stores.

RESPONSE TO REQUEST FOR PRODUCTION NO. 35:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as cumulative and

unduly burdensome to the extent it is duplicative of at least Requests Nos. 9, 23, 24, 25, and 26.

TRR further objects to this Request as overbroad, unduly burdensome, and disproportionate to the

                                                 26
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 28 of 35




needs of the case in that it seeks the discovery of information that is not relevant to the live claims

made or defenses raised in this litigation. See MTD Order. TRR will construe this Request as

seeking documents and communications sufficient to demonstrate TRR’s authentication of

Chanel-branded handbags.

       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents in TRR’s

possession, custody, or control sufficient to demonstrate TRR’s authentication process for Chanel-

branded handbags.

REQUEST FOR PRODUCTION NO. 36:

       Documents and communications sufficient to show the serial number of each CHANEL-
branded item that Defendant has acquired, offered for sale, and/or sold.

RESPONSE TO REQUEST FOR PRODUCTION NO. 36:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR objects to this Request as overbroad and unduly

burdensome because it seeks documents “sufficient to show the serial number” of “each” Chanel-

branded item that TRR has ever acquired, offered for sale, and/or sold. TRR further objects to this

Request as overbroad, unduly burdensome, and disproportionate to the needs of the case in that it

seeks the discovery of information of which the undue burden and expense of production

outweighs any potential probative value to the remaining live claims and defenses in this case. See

MTD Order.

       TRR will not produce documents responsive to this Request.

REQUEST FOR PRODUCTION NO. 37:

      Documents and communications relating to Defendant’s decision in 2018 to remove serial
numbers on CHANEL-branded items in product listings, including but not limited to listings on
the TRR Website.


                                                  27
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 29 of 35




RESPONSE TO REQUEST FOR PRODUCTION NO. 37:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine.

       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents and

communications in TRR’s possession, custody, or control responsive to this Request.

REQUEST FOR PRODUCTION NO. 38:

       Documents and communications between Defendant and Leather Surgeons relating to
Chanel, CHANEL Trademarks and/or CHANEL-branded items, including but not limited to
authentication and/or repair of CHANEL-branded items.

RESPONSE TO REQUEST FOR PRODUCTION NO. 38:

       TRR objects to this Request as overbroad, unduly burdensome, and disproportionate to the

needs of the case in that it seeks the discovery of information that is not relevant to the live claims

made or defenses raised in this litigation. See MTD Order. TRR will interpret this Request as

seeking documents and communications between TRR and Leather Surgeons relating to the

authentication or repair of the Seven Handbags.

       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents and

communications in TRR’s possession, custody, or control responsive to this Request so construed.

REQUEST FOR PRODUCTION NO. 39:

      Documents and communications between Defendant and The Capital Forum regarding
Defendant’s authentication, advertising, and/or business/sales practices, Chanel, CHANEL
Trademarks and/or CHANEL-branded items.




                                                  28
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 30 of 35




RESPONSE TO REQUEST FOR PRODUCTION NO. 39:

       TRR objects to this Request as overbroad, unduly burdensome, and disproportionate to the

needs of the case in that it seeks the discovery of information that is not relevant to the live claims

made or defenses raised in this litigation. See MTD Order.

       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents and

communications in TRR’s possession, custody, or control responsive to this Request so construed.

REQUEST FOR PRODUCTION NO. 40:

        Documents and communications relating to Defendant’s financials, including, but not
limited to, revenues, gross profits, and net profits derived from the sale of CHANEL-branded items
from January 1, 2016 through the present.

RESPONSE TO REQUEST FOR PRODUCTION NO. 40:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as cumulative and

unduly burdensome to the extent it is duplicative of at least Request No. 41. TRR further objects

to this Request as overbroad, unduly burdensome, and disproportionate to the needs of the case in

that it seeks the discovery of information that is not relevant to the live claims made or defenses

raised in this litigation. See MTD Order. Specifically, documents that reflect TRR’s financials

derived from the sale of Chanel-branded items are only relevant, at most, with respect to the Seven

Handbags. TRR construes this Request as seeking documents and communications reflecting

TRR’s financials derived from the sale of the Seven Handbags.

       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents and

communications in TRR’s possession, custody, or control responsive to this Request so construed.



                                                  29
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 31 of 35




REQUEST FOR PRODUCTION NO. 41:

        Documents and communications relating to Defendant’s financials from January 1, 2016
through the present, including purchase price, sales price, sales volume and gross and net profits,
in dollars, resulting from the sale and distribution of CHANEL-branded items on the TRR Website
and in Defendant’s retail stores.

RESPONSE TO REQUEST FOR PRODUCTION NO. 41:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as cumulative and

unduly burdensome to the extent it is duplicative of at least Request No. 40. TRR further objects

to this Request as overbroad, unduly burdensome, and disproportionate to the needs of the case in

that it seeks the discovery of information that is not relevant to the live claims made or defenses

raised in this litigation. See MTD Order. Specifically, documents that reflect TRR’s financials

derived from the sale of Chanel-branded items are only relevant, at most, with respect to the Seven

Handbags. TRR construes this Request as seeking documents and communications reflecting

TRR’s financials derived from the sale of the Seven Handbags.

       Subject to and without waiving the foregoing objections, TRR states it will conduct a good

faith effort to search for, identify, and produce responsive, non-privileged documents and

communications in TRR’s possession, custody, or control responsive to this Request so construed.

REQUEST FOR PRODUCTION NO. 42:

    Documents and communications relating to Defendant’s past and current inventory of
CHANEL-branded items.

RESPONSE TO REQUEST FOR PRODUCTION NO. 42:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as overbroad, unduly

burdensome, and disproportionate to the needs of the case in that it seeks the discovery of




                                                30
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 32 of 35




information of which the undue burden and expense of production outweighs any potential

probative value to the remaining live claims and defenses in this case. See MTD Order.

       TRR will not produce documents responsive to this Request.

REQUEST FOR PRODUCTION NO. 43:

      Documents and communications relating to the quantity of products bearing the CHANEL
Trademarks acquired and sold by Defendant on the TRR Website and in Defendant’s retail stores.

RESPONSE TO REQUEST FOR PRODUCTION NO. 43:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as overbroad, unduly

burdensome, and disproportionate to the needs of the case in that it seeks the discovery of

information that is not relevant to the live claims made or defenses raised in this litigation. See

MTD Order. TRR will interpret this Request as seeking documents sufficient to show the volume

of Chanel products sold on TRR’s website or in TRR’s retail stores.

       Subject to and without waiving the foregoing objections, TRR states that it will conduct a

good faith effort to search for, identify, and produce responsive, non-privileged documents in

TRR’s possession, custody, or control sufficient to show the volume of Chanel-branded handbags

sold on TRR’s website and in TRR’s retail stores.

REQUEST FOR PRODUCTION NO. 44:

        Documents and communications relating to Defendant’ posting, advertising, promotional
and marketing activities in social media, including but not limited to Facebook and Instagram,
relating to Defendant’s display, sale, marketing and/or promotion of CHANEL-branded items and
use of the CHANEL Trademarks.

RESPONSE TO REQUEST FOR PRODUCTION NO. 44:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this request as vague and

ambiguous because the phrase “posting…activities” is confusing and capable of multiple

                                                31
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 33 of 35




interpretations. TRR also objects to this Request to the extent it seeks documents that are available

on TRR’s public website and public social media platforms, which are equally available to Chanel.

TRR further objects to this Request as overbroad, unduly burdensome, and disproportionate to the

needs of the case in that it seeks the discovery of information that is not relevant to the live claims

made or defenses raised in this litigation. See MTD Order. Specifically, TRR’s advertising and

marketing activities in social media are only relevant, at most, with respect to the Seven Handbags.

TRR will interpret this Request as seeking documents and communications relating to TRR’s

social media advertising of the Seven Handbags.

       Subject to and without waiving the foregoing objections, TRR states that it will conduct a

good faith effort to search for, identify, and produce responsive, non-privileged documents and

communications in TRR’s possession, custody, or control relating to TRR’s social media

advertising of the Seven Handbags.

REQUEST FOR PRODUCTION NO. 45:

      Documents and communications concerning any statements made to the media by
Defendant concerning Chanel, CHANEL-branded items, the CHANEL Trademarks or this action.

RESPONSE TO REQUEST FOR PRODUCTION NO. 45:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as overbroad, unduly

burdensome, and disproportionate to the needs of the case in that it seeks the discovery of

information that is not relevant to the live claims made or defenses raised in this litigation. See

MTD Order. TRR also objects to this request to the extent it seeks documents that are public,

equally available to or already in the possession, custody, or control of Plaintiffs.

       TRR will not produce documents responsive to this Request.




                                                  32
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 34 of 35




REQUEST FOR PRODUCTION NO. 46:

    Documents and communications relating to any surveys or consumer studies regarding the
CHANEL Trademarks, Chanel or CHANEL-branded items.

RESPONSE TO REQUEST FOR PRODUCTION NO. 46:

       TRR objects to this Request to the extent it seeks documents protected by the attorney-

client privilege or work product doctrine. TRR further objects to this Request as overbroad, unduly

burdensome, and disproportionate to the needs of the case in that it seeks the discovery of

information that is not relevant to the live claims made or defenses raised in this litigation. See

MTD Order. This Request as stated is unlimited in scope and would subject TRR to unreasonable

expense and burden to produce documents that are not relevant to this matter. See MTD Order.

       TRR will not produce documents responsive to this Request.



Dated: August 18, 2020

                                                     Respectfully submitted,

                                                     /s/Karen L. Dunn

                                                     Karen L. Dunn (Admitted Pro Hac Vice)
                                                     Email: kdunn@paulweiss.com
                                                     PAUL, WEISS, RIFKIND, WHARTON &
                                                     GARRISON LLP
                                                     2001 K Street, NW
                                                     Washington, DC 20006-1047
                                                     Tel: +1-202-223-7308


                                                     Leigh M. Nathanson
                                                     Email: lnathanson@kslaw.com
                                                     Laura E. Harris
                                                     Email: lharris@kslaw.com
                                                     KING & SPALDING LLP
                                                     1185 Avenue of the Americas 34th Floor
                                                     New York, NY 10036



                                                33
   Case 1:18-cv-10626-VSB-GWG Document 54-2 Filed 09/23/20 Page 35 of 35




                                   CERTIFICATE OF SERVICE

       I hereby certify that, on August 18, 2020, I caused a true and correct copy of the foregoing

Defendant The RealReal’s Objections and Responses To Plaintiff’s First Set Of Requests For

Production To Defendant was served via email on all counsel of record.



                                             PAUL, WEISS,         RIFKIND,      WHARTON          &
                                             GARRISON LLP



                                                     /s/    Karen L. Dunn
                                                            Karen L. Dunn




                                               34
